I would 
like to discharge my first duty by conveying to the 
  
 
08-52265 38 
 
Assembly, on behalf of His Excellency the President of 
the Republic of Guinea, General Lansana Conté, whom 
I am honoured to represent here, brotherly greetings 
along with a strong message of solidarity from the 
people of Guinea. On this solemn occasion, I am also 
pleased to convey to Mr. Miguel d’Escoto Brockmann 
the warmest congratulations of the Guinean 
Government following the election of a charismatic 
and enlightened individual of his stature to the 
presidency of the Assembly. I assure him of Guinea’s 
full and entire cooperation throughout his mandate.  
 I would also like to take this opportunity to 
express my country’s gratitude to his illustrious 
predecessor for the skill with which he handled the 
presidency of the sixty-second session. To the 
Secretary-General, Mr. Ban Ki-moon, we once again 
convey our deepest appreciation for the effectiveness 
and vision with which he leads the work of our 
Organization, which is ever more in demand, because 
of the many challenges we face in shaping a world of 
peace, security, justice and prosperity for all.  
 With regard to international solidarity, 34 years 
ago the dominant groups of the world promised to 
implement the noble commitment made by the 
international community to eliminate the poverty that 
undermines living conditions in poor countries, in 
particular through the regular allocation of 0.7 per cent 
of the gross domestic product of industrialized 
countries to official development assistance. 
 In the euphoric wake of the fall of the Berlin Wall 
in 1989, that promise had received only a symbolic 
fulfilment when the leading powers predicted, in a 
premature burst of triumphalism, that budgets that had 
been devoted until then to the arms race would, as of 
then, be devoted to expediting poverty eradication. 
However, the current configuration of our world, 
deeply divided as it is between rich and poor, shows 
multiple signs of how those promises —which, when 
they were made, awakened great hopes for the rapid 
achievement of an international world of peace, 
effective solidarity and shared well-being — have not 
been fulfilled. 
 With regard to international peace, in spite of the 
significant reduction in the current number of armed 
conflicts, fears remain. Indeed, military expenditures 
have increased significantly in recent years to 
proportions that hearken back to the darkest hours of 
the cold war, times that we had hoped were left far 
behind us.  
 The legitimate war against blind and 
unacceptable terrorism, waged on several fronts since 
2001, is unfortunately far from reassuring. The 
anachronistic Israeli-Palestinian conflict persists in 
spite of the welcome decision to seek a negotiated 
settlement of that dispute. Tensions related to nuclear 
weapons control darken the horizon of a lasting 
international peace. Hegemonistic urges to control the 
strategic resources of the planet are obvious in various 
instances, raising legitimate fears for the security of 
those countries that are vulnerable in military terms.  
 When it comes to combating global hunger, the 
current food crisis poses an urgent and pressing 
challenge that demands a rapid response at the 
national, regional and international levels. Beyond the 
emergency, solidarity-based movement that has taken 
shape, that serious phenomenon requires a global, 
long-term approach from us all. To that end, the 
international community as a whole must promote 
policies and strategies geared towards returning 
agriculture to the heart of our national and 
international concerns. Our ability to satisfy the food 
needs of the most vulnerable peoples and to preserve 
socio-political stability in those countries depends on 
it.  
 With regard to poverty reduction, the results 
remain mixed, unfortunately. Indeed, poor countries 
are foundering even further, due not only to their 
population growth and insufficient social investments, 
but also to the inadequate quality and inconsistency of 
official development assistance. In addition, all of that 
must be viewed against the backdrop of the all-too-
timid engagement of their development partners and of 
global trade conditions that place them at a 
disadvantage.  
 Currently, halfway to the 2015 deadline, official 
development assistance is still not being allocated at 
the necessary pace. In spite of demonstrating their full 
resolve to take control of their destiny by enacting 
robust measures in terms of political, economic and 
financial governance, poor countries must make do 
with the drafting of new versions of poverty reduction 
strategy papers that are unlikely to be implemented 
because of the lack of sufficient and appropriate 
financing.  
 
 
39 08-52265 
 
 Meanwhile, the populations of poor countries 
continue to increase and to grow younger. They grow 
impatient with the delay and slowness of their 
integration into globalization. Their social needs are 
growing and their institutional stability, prospects for 
democracy and likelihood of sustainable social peace 
are faltering. The picture is one of a vicious circle 
within which the leaders and peoples of poor countries 
are caught. They look to their partners for an extension 
of the Heavily Indebted Poor Countries Debt Initiative 
and the removal of the obstacles that impede the export 
of their products in order to enable their economies to 
escape marginalization in the global trade system.  
 In that context, the Guinean Government urges 
the implementation of the outcomes of high-level 
meetings with respect to the priority agenda of 
international development agencies. Those outcomes 
outline approaches and steps that could improve the 
living conditions of hundreds of millions of 
individuals, particularly in Africa, who feel the full 
impact of extreme poverty, illiteracy, endemic diseases, 
insecurity, economic marginalization and socio-
political exclusion.  
 Elected in April 2008 in Dakar to chair the 
Leading Group on Solidarity Development Levies, 
Guinea devotes all its energies to consolidating 
initiatives in that field and to overseeing the design and 
implementation of programmes that will serve to 
supplement traditional financing sources. I appeal to 
Member States and to development partners to join us 
in that solidarity initiative in order to pool our 
collective efforts to fight poverty and achieve our 
common goals.  
 From this rostrum of international solidarity, I 
have the pleasure of calling on global leaders, in 
particular those of the wealthy and emerging countries, 
to increase their support for poor countries, as the 
community of humankind must preserve its meaning, 
human solidarity must show its effectiveness, and 
humankind must share the certain knowledge that 
lasting peace cannot be forged within the current 
asymmetrical divisions of our world.  
 More resolute than ever before to make proper 
use of the official development assistance that they will 
receive, the populations of poor countries are 
determined to emerge from the poverty afflicting them. 
Their young people want to make their parents and 
their countries proud by finding decent work at home. 
They do not want to get involved in clandestine 
immigration networks, nor do they want to deal with 
drug traffickers. 
 Encouraging results have been achieved in 
conflict prevention and in restoring, maintaining and 
building peace in the world, and in Africa in particular, 
in spite of the human tragedies taking place in Darfur. 
Our Organization deserves to be congratulated and 
encouraged for that. Indeed, significant progress has 
been achieved by Côte d’Ivoire on the path towards 
restoring peace and national reconciliation.  
 With regard to the Mano River Union, Guinea 
calls on the international community to continue to 
support the efforts of the member States of that 
organization in order to prevent them from relapsing 
into the cycle of doubt, insecurity and instability. We 
must also welcome the successful measures initiated 
and led by the Peacebuilding Commission to 
consolidate stability in Sierra Leone, Liberia and 
Guinea-Bissau.  
 In the Horn of Africa and in the Western Sahara, 
through the perseverance of the United Nations and the 
stakeholders in those crises, positive signs of 
settlement are emerging. We urge all the stakeholders 
in those crises to engage in dialogue and coordination, 
which, if they are to be effective, require, of course, 
respect for the commitments that have been made.  
 In the Middle East, it is obvious that resolving 
the Israeli-Palestinian conflict will require a regional 
solution based on the creation of an independent, 
sovereign and viable Palestinian State living side by 
side and in peace with Israel in accordance with the 
relevant resolutions of the United Nations and the 
Quartet road map.  
 Moreover, Guinea reaffirms its unwavering 
commitment to the principle of a single and undivided 
China. 
 I would now like to address the situation in my 
country, which for the past two years has faced a 
serious economic and social crisis, triggered by a 
combination of internal and external factors, which I 
have just described. I am pleased to be able to say 
today that through a national patriotic upsurge, 
supported by the efforts of the international 
community, including the Economic Community of 
West African States, that situation is on the path 
towards normalization and improvement. A 
  
 
08-52265 40 
 
Government open to all stakeholders, comprising the 
opposition, civil society and the two sides of industry, 
has been established. That Government has drawn up 
and is currently implementing a minimum emergency 
programme that should pave the way for a relaunch of 
the country’s economic and social development process 
in the near future.  
 In spite of the pitfalls and unstable resources, the 
results obtained to date are encouraging. The 
institutional framework for governance is improving. 
The pace of the democratic process, in particular the 
preparation for legislative elections, is quickening. The 
independent national electoral commission is up and 
running. The political parties have received subsidies 
for election preparations. A comprehensive coordination 
movement involving all components of the nation is 
under way. The mining agreements are being revised 
with a view to protecting the interests of the country 
and, naturally, those of the investors themselves. 
Economic and financial governance is being 
strengthened, sanctioned by the adoption on 28 July 
2008, by the Executive Board of the International 
Monetary Fund, of the conclusions of the first review 
of the formal programme, which should lead our 
country to the completion point under the Heavily 
Indebted Poor Countries Debt Initiative. 
 Working together with all actors in the nation, the 
Guinean Government remains firmly committed to 
shouldering its full share of responsibility in tackling 
the huge challenges posed by HIV/AIDS, drugs, lack 
of security, terrorism, the illicit circulation of light 
weapons and the structural causes underlying 
clandestine immigration. The eradication of poverty, 
maintenance of peace, institutional stability and 
promotion of human rights and fundamental freedoms 
lie at the heart of our national priorities. 
 Sixty-three years after the establishment of the 
United Nations, eight years after the adoption of the 
United Nations Millennium Declaration and at the 
midpoint towards the implementation of the 
Millennium Development Goals, my country, Guinea, 
believes in the future of a world of greater solidarity, 
justice and fairness, thus safer in the context of a true 
and fair partnership. A reformed, revitalized United 
Nations, adapted to new developments, remains the 
appropriate forum to meet the challenges that we all 
face. 
 Before I conclude, I am pleased to report that 
2008 marks the fiftieth anniversary of both our 
country’s independence and its accession the United 
Nations. That gives me the opportunity to reaffirm to 
my country’s firm commitment, alongside the rest of 
the international community, to achieving the noble 
ideals of our Organization, and to supporting and 
respecting all its principles and purposes, which are the 
foundation of a true community of destiny.  